ORDER
PER CURIAM.
A jury convicted defendant of assault, third degree, two counts of tampering, first *437degree, burglary, second degree and stealing. The court sentenced defendant as a persistent offender and a Class X offender. Defendant appeals his convictions and sentences and also appeals the trial court’s denial of his Rule 29.15 motion. These appeals have been consolidated.
Opinions on defendant’s appeals reciting the detailed facts and restating the principles of law would have no precedential value. Accordingly, we affirm defendant’s convictions and sentences in accordance with Rule 30.25(b) and affirm the judgment on his Rule 29.15 motion in accordance with Rule 84.16(b).